IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RIVERCREEK PRESERVE,                  NOT FINAL UNTIL TIME EXPIRES TO
LLC, A FLORIDA LIMITED                FILE MOTION FOR REHEARING AND
LIABILITY COMPANY,                    DISPOSITION THEREOF IF FILED
WILLIAM E. GLENN AND
PATRICIA W. GLENN,                    CASE NO. 1D14-1568

      Appellants,

v.

AMERIS BANK,

      Appellee.

_____________________________/

Opinion filed July 8, 2014.

An appeal from the Circuit Court for Alachua County.
Victor Lawson Hulslander, Judge.

Stephen C. Bullock, Lake City; Steven R. Browning, Jacksonville; and William H.
Rogner, Winter Park, for Appellants.

Frederick R. Brock, Jacksonville, for Appellee.


PER CURIAM.

      Upon consideration of appellants’ response to the Court’s order of May 6,

2014, the Court has determined that the order on appeal is not one which

determines jurisdiction of the person. Cf. Keehn v. Joseph C. Mackey and Co.,

420 So. 2d 398 (Fla. 4th DCA 1982). Therefore, this Court lacks jurisdiction to
review the order by appeal. Moreover, we decline appellants’ suggestion that we

undertake certiorari review, concluding that appellants have failed to demonstrate

entitlement to such relief. Belair v. Drew, 770 So. 2d 1164, 1166 (Fla. 2000).

Accordingly, the appeal is dismissed.

BENTON, CLARK, and OSTERHAUS, JJ., CONCUR.




                                        2